IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00269-CV
 
In the
Interest of J.J.C., a Child
 
and
 
10-09-00270-CV
 
IN THE
INTEREST OF A.M.C., A CHILD
 
 
 

From the 74th District Court
McLennan County, Texas
Trial Court Nos. 2008-2035-3 and
2008-2350-3
 

MEMORANDUM  Opinion

 
            The trial court rendered a judgment
terminating the parent-child relationship between Laura and her children,
J.J.C. and A.M.C.  See Tex. Fam.
Code Ann. § 161.001 (Vernon 2009).  We previously abated these appeals
for the trial court to determine whether the children that are the subjects of
this suit are Indian children as defined by the Indian Child Welfare Act.  See
In the Interest of J.J.C. & In the Interest of A.M.C., Nos.
10-09-00269-CV & 10-09-00270-CV, 2009 Tex. App. LEXIS 9826 (Tex. App.—Waco Dec. 30, 2009, order).  These proceedings are now reinstated.  In the
abatement order, we stated that if the trial court determines that the children
are Indian children, we will issue judgments that reverse the judgments of
termination and remand these causes to the trial court for further
proceedings.  Laura has submitted to this Court an order in which the trial
court has determined that the children are Indian children with a motion to
adopt those findings.  We reverse the judgments of termination of J.J.C. and
A.M.C. and remand these causes to the trial court for further proceedings. 
Laura’s motion is dismissed as moot.
                                    
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Reversed
and remanded
Opinion
delivered and filed April 7, 2010
[CV06]


>, 280 S.W.3d 866, 869-70, 874 (Tex. Crim. App. 2008) (orig.
proceeding).